Exhibit 10.1 [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. First Amendment to the Collaboration and License Agreement This First Amendment to the Collaboration and License Agreement (this “ Amendment ”) entered into between AcelRx Pharmaceuticals, Inc. , a company organized under the laws of the State of Delaware, United States (“ AcelRx ”), and having a principal place of business at 351 Galveston Drive, Redwood City, CA 94063, United States, and Grünenthal GmbH , a company organized under the laws of Germany (“ Grünenthal ”), having its registered office at Zieglerstrasse 6, 52078 Aachen, Germany effective as of 17th July 2015 (the “ Amendment Effective Date ”). WHEREAS , AcelRx and Grünenthal (the “ Parties ”) entered into that certain Collaboration and License Agreement dated as of December 16, 2013 (the “ Agreement ”), and the Parties desire to amend certain aspects of the Agreement, as set forth herein. NOW, THEREFORE , in consideration of the foregoing premises and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, AcelRx and Grünenthal hereby agree as follows: 1. The Parties have agreed to amend the Agreement as of the Amendment Effective Date as follows: a. Section 1.1 of the Agreement shall be amended and replaced in its entirety to read as follows: “ “Accessories” shall mean the [*].” b. Section 1.15 of the Agreement shall be amended and replaced in its entirety to read as follows: “ “Assigned Trademarks” shall mean (a) the AcelRx Trademarks that are approved by the EMA and by any other Regulatory Authority in the Territory for use with the Licensed Product upon the grant of the respective Marketing Approval in the Territory, if and when assigned to Grünenthal pursuant to the terms of this Agreement; and (b) for purposes of Sections 14.2, 14.3, 14.4 and 14.5, the Grünenthal Trademarks and Grünenthal Supplemental Trademarks registered or used in connection with the Licensed Products.” c. Section 1.42 of the Agreement shall be amended and replaced in its entirety to read as follows: “ 1.42 (a) “Dispenser Kit” shall mean a complete kit consisting of 1 Dispenser, 1 Dispenser Cap, 1 Thumb Tag and 1 patient reference sheet (a PRS) for use with or as part of the Device. 1.42(b) “Disposable Components” shall mean the Dispenser Caps and Thumb Tags.” 1 d. Section 1.65 shall be amended and replaced in its entirety to read as follows:: “ 1.65 (a ) “Grünenthal Trademark” shall have the meaning set forth in Section 10.7. 1.65 (b )“ Grünenthal Supplemental Trademarks” shall mean the trademarks, trade names, trade dresses, domain names, logos and brandings, including domain names and design marks, that have been and/or will be obtained by Grünenthal and/or its Affiliates in connection with the Licensed Product, including those that are listed in Exhibit 1.65 (b) .” e. Section 1.78 of the Agreement shall be amended and replaced in its entirety to read as follows: “ “Licensed Product” shall mean (a) AcelRx´s ARX-01 (any and all components thereof, and the system, which as existing as of the Effective Date is described in Exhibit 1.78 ), and (b) any and all improvements and/or modifications thereof. For clarity, for purposes of this Section 1.78, Licensed Product shall include the Drug, Device, Dispenser, Kit, Disposable Components, Reusable Components, and Accessories, whether sold together or separately.” f. Section 1.83 shall be amended and replaced in its entirety to read as follows: “ “Material Agreements” shall have the meaning set forth in Section 11.2 (j). The Material Agreements identified on the Effective Date and any further Material Agreements further identified by the Parties are listed in Exhibit 1.83. g. The last sentence of the second full paragraph of Section 1.89 shall be amended and replaced in its entirety to read as follows: “For clarity, for purposes of this Section 1.89, the “Licensed Product” shall include the Drug, Device, Reusable Components, Dispenser Kit, Disposable Components and Accessories, whether sold together or separately.” h. Section 1.102 of the Agreement shall be amended and replaced in its entirety to read as follows: “ “Reusables Kit” shall be replaced in its entirety in all uses in this Agreement by the term “Reusable Components” and shall mean the [*].” i. Section 2.1(a) shall be amended and replaced in its entirety to read as follows: “ (a) Technology and AcelRx Trademark Licenses to Grünenthal. Subject to the terms and conditions of this Agreement, including the payment of milestones and royalties hereunder, AcelRx hereby grants and causes its Affiliates to grant to Grünenthal under the AcelRx Technology, the Assigned Patent(s) and the AcelRx Trademarks (i) an exclusive (even as to AcelRx, its Affiliates and Third Parties) license to research (subject to Sections 2.1(c) and 2.3 hereunder), develop (subject to Sections 2.1(c) and 2.3 hereunder), import (subject to Sections 2.1(c) and 2.3 hereunder), use, commercialize, sell, offer for sale the Licensed Product in the Field, in each case in the Territory, and (ii) a co-exclusive (with AcelRx or its Affiliates only) license to Manufacture and have Manufactured, use and import the Licensed Product anywhere in the world solely for use, commercialization, importation, sale or offer for sale in the Field in the Territor y by Grünenthal, its Affiliates, Sublicensees and Distributors; provided, that the foregoing licenses to Grünenthal under the AcelRx Trademarks shall end upon assignment of the Assigned Trademark as provided under Section 10.1(c) and the foregoing licenses to Grünenthal under the Assigned Patents shall end upon assignment of the Assigned Patent as provided under Section 10.1(b) (subject to reinstatement in the case of Section 10.2(c)). For the avoidance of doubt, “Licensed Product” as used in this Section 2.1(a), and as applicable in other provisions of this Agreement, refers to and includes all the components of the Licensed Product (e.g. Device, Drug, Dispenser Kit, Disposable Components, Reusable Components and/or Accessories) as well as the system as a whole.” [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 2 j. Section 2.1(c) of the Agreement shall be amended and replaced in its entirety to read as follows: “(c) License to AcelRx. Subject to the terms and conditions of this Agreement, Grünenthal hereby grants and causes its Affiliates to grant to AcelRx: (i) a royalty-free, fully-paid, exclusive license, with the right to grant sublicenses, under the Grünenthal Technology for AcelRx and its Affiliates: (A) to commercialize, sell, and offer for sale the Licensed Product for any purpose outside the Field or outside the Territory; and (B)to Manufacture, have Manufactured, use and importthe Licensed Product for any purpose outside the Field; and (ii)a royalty-free, fully-paid, non-exclusive license, with the right to grant sublicenses, under the Grünenthal Technology for AcelRx and its Affiliates: (A) to conduct research and development activities with respect to the Licensed Product worldwide but, during the Term, subject to the terms of Article 4 with respect to the Territory, including the limitations imposed by Section4.3(d); and (B) to perform AcelRx’s obligations under this Agreement and the Supply Agreement (in the Field in the Territory) but, during the Term, subject to the terms of Article 4 with respect to the Territory, including the limitations imposed by Section4.3(d); and (iii)a royalty-free, fully-paid, co-exclusive (with Grünenthal or its Affiliates only) license , with the right to grant sublicenses, under the Grünenthal Technology, the Assigned Patent(s) and the Assigned Trademark(s) for AcelRx and its Affiliates to Manufacture and have Manufactured, use and import the Licensed Product anywhere in the world solely for use, commercialization, importation, sale or offer for sale in the Field in the Territor y by Grünenthal, its Affiliates, Sublicensees and Distributors; and (iv) a royalty-free, fully-paid, non-exclusive license, with the right to grant sublicenses, under the exclusive license granted to Grünenthal pursuant to Section 2.1(a) for AcelRx and its Affiliates to conduct research and development activities with respect to the Licensed Product worldwide but, during the Term, subject to the terms of Article 4 with respect to the Territory, including the limitations imposed by Section4.3(d). ” [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 3 k. Section 2.2(a) of the Agreement shall be amended and replaced in its entirety to read as follows: “( a)Right to Sublicense and Sub-Contract . Grünenthal shall have the right to sublicense any of its rights granted to it under this Agreement to its Affiliates as and when elected by Grünenthal. Grünenthal shall also have the right to sublicense its rights granted under this Agreement to any Third Parties (who may further sublicense to a Distributor), [*], it being understood that [*]. AcelRx’s review and approval shall [*]. AcelRx shall have thirty (30) days to review and notify Grünenthal [*]. If AcelRx timely notifies Grünenthal in writing [*] within such thirty (30) day period, then Grünenthal shall not enter into such proposed sublicense [*]. [*], provided that [*], as applicable, and shall provide that [*]. Grünenthal shall remain responsible for the performance of its Affiliates, Sublicensees and sub-contractors hereunder. For clarity, Affiliates of Grünenthal to which Grünenthal has sublicensed its rights hereunder may further sublicense consistent with this Section 2.2(a) the same as Grünenthal itself may grant sublicenses consistent with this Section 2.2(a).” l. Section 2.8 of the Agreement shall be amended and replaced in its entirety to read as follows: “2.8 Australia Sub-licensing and Right of Removal . Either Party shall have the right to remove the country of Australia from the Territory immediately upon prior written notice to the other Party if [*]. For clarity, effective upon such written notice from either Party as permitted and contemplated by the foregoing, Australia shall no longer be included in the Territory, neither of this Agreement nor the Supply Agreement, and such notice shall relieve both Parties of obligations with respect to one another relating to Australia. m. In Section 5.1(b) of the Agreement, the parenthetical “(e.g. Device, Drug, Dispenser Kit, Reusable Components and Accessories)” shall be amended to add “Disposable Components” to the list within the parenthetical. n. In Section 5.1(b) of the Agreement, the second sentence shall be amended and replaced in its entirety to read as follows: “Grünenthal shall use Commercially Reasonable Efforts to conduct the commercialization activities in accordance with such Commercialization Plan; provided, that for purposes of this Section5.1(b), Commercially Reasonable Efforts means that Grünenthal shall have [*] ”. [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 4 o. Section 6.2 of the Agreement shall be amended and replaced in its entirety to read as follows: “ 6.2Demo Device. AcelRx shall Manufacture and have Manufactured the Device or other samples of components of the Licensed Product ( “ Demo Device ” ) for use in training in accordance with applicable Regulatory Requirements in the Territory, as then in effect for use by Grünenthal (and its Affiliates, distributors or licensees) for sampling or demonstration purposes [*]. In any event, the Parties will discuss and agree upon the nature and quality of the Demo Device, planned quantities and supply of Demo Devices to be delivered to Grünenthal in advance of any Manufacture of Demo Device. Rights to the Demo Devices Manufactured in accordance with Grünenthal’s specifications shall remain with Grünenthal, other than to the extent of AcelRx Technology, provided that AcelRx shall have the right, upon written notice to Grünenthal, to use, Manufacture, commercialize and/or sell all or any portion of such Demo Device outside of the Territory [*] a full-paid, royalty free worldwide license for the non-exclusive right to use, sell, have sold, Manufacture, have manufactured or imported any such Demo Device outside of the Territory.” p. In Section 7.2(a), R&D Milestone 7 shall be amended and replaced in its entirety to read as follows (without affecting the terms set forth in the “R&D Milestones” table for the payment of such R&D Milestone 7): “[*] [*]” q. In Section 7.2(b), the Commercial Milestones 2 and 3 shall be reduced and replaced in its entirety as follows: “[*] [*] [*] [*]” (A) r. A new Section 7.2 (c) of the Agreement shall be added which shall read as follows: “ 7.2(c)
